ACCEPTED
                                                                                         12-15-00194-CR
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                    8/18/2015 4:44:35 PM
                                                                                           CATHY LUSK
                                                                                                  CLERK

                                   No. 12-15-00194-CR
                               IN THE COURT OF APPEALS
                                 12 DISTRICT OF TEXAS                    FILED IN
                                      TYLER, TEXAS                12th COURT OF APPEALS
                                                                       TYLER, TEXAS
                                                                  8/18/2015 4:44:35 PM
                                                                       CATHY S. LUSK
                                                                           Clerk

                                     DAVID HAYES,

                                                Appellant

                                           v.


                                 THE STATE OF TEXAS,

                                                Appellee




                         On Appeal from the County Court at Law
                               Henderson County, Texas


                    APPELLANT’S MOTION CHALLENGING ORDER
                             SUSTAINING CONTEST


James H. Owen
SBN. 15368200
P.O. Box 1447
Athens, Texas 75751
(903) 681-6487 – phone
(469) 533-4616 – facsimile
James.Owen@AttorneyJamesOwen.com

ATTORNEY FOR APPELLANT
DAVID HAYES
                         APPELLANT’S MOTION CHALLENGING ORDER
                                  SUSTAINING CONTEST

       Comes Now Appellant David Hayes and makes this Appellant’s Motion Challenging Order

Sustaining Contest and would respectfully show the court as follows:

   1. Appellant’s property (dogs) was seized by Henderson County pursuant to a warrant on

       application by the County Animal Control Officer.

   2. Appellant was given notice of a hearing on a cruelty issue regarding his dogs but no other

       issue.

   3. The Justice of the Peace did not conduct a cruelty hearing but rather conducted a

       dangerous dog hearing presumably under Health and Safety Code Chapter 822.

   4. Appellant appealed that decision to the County Court at Law; requested a jury trial on

       appeal; paid the required jury fee; and obtained a jury setting.

   5. Appellee objected to jury trial and the trial court sustained their objection and proceeded

       with a bench trial.

   6. At the conclusion of the bench trial, judgment was rendered for Appellee and this appeal

       was initiated.

   7. Appellant is indigent and the undersigned counsel is representing Appellant on appeal

       pro bono. Appellant requested a copy of the reporter’s record and the clerk’s record from

       the indigency hearing on August 18, 2015;

   8. By rule the record is due in the court of appeals within 3 days of the filing of this motion.

   9. Appellant filed an indigency affidavit and a motion for a free transcript and record on

       appeal on July 30, 2015.
10. Appellee filed a contest to Appellant’s Indigency affidavit on or about August 3, 2015 and

    the contest was sustained by order of the Trial Court dated August 13, 2015.

11. Appellant request review of the order sustaining the contest, and for an order from the

    Court of Appeals overruling the trial court order sustaining the contest.

    WHEREFORE, PREMISES CONSIDERED, APPELLANT PRAYS FOR AN ORDER OF THIS COURT

OVERRULING THE TRIAL COURT’S ORDER SUSTAINING THE CONTEST of indigency in the trial

court; and ordering the preparation of a free transcript and clerk’s record of the proceedings

in the trail court, and for such other and further relief to which Appellant may show himself

justly entitled.

                                         Respectfully Submitted,


                                         /s/ JAMES H. OWEN
                                         ________________________________
                                         James H. Owen
                                         SBN. 15368200
                                         P.O. Box 1447
                                         Athens, Texas 75751
                                         (903) 681-6487 – phone
                                         (469) 533-4616 – facsimile
                                         James.Owen@AttorneyJamesOwen.com

                                         ATTORNEY FOR APPELLANT
                                         DAVID HAYES

                                    CERTIFICATE OF SERVICE

    I certify that a true and correct copy of the above and foregoing motion has this 18th day
of August, 2015 been served on counsel for appellee by facsimile transmission.


                                         /S/ JAMES H. OWEN
                                         __________________________________
                                         James H. Owen